DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4, 7-14 and 17-20 are pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron et al. (US 6,376,566) in view of Gambogi et al. (US 2007/0238631), Albrecht et al. (US 4,400,196) and Krapp et al. (US 2011/0172101).
Bergeron et al. teach agricultural foam marker compositions and concentrates thereof and their use in agriculture to generate foam markers to delineate a line on soil or a field or on crops for marking the edges or areas already agriculturally processed or treated (col. 1, ln. 5-10).  Bergeron et al. teach that treatment includes application of fertilizer, herbicides, insecticides, pesticides and the like (col. 1, ln. 13-16).  Bergeron et al. teach that the concentrate composition comprises about 10 to about 40 wt% of an anionic surfactant, such as an alkyl ether sulfate (preferably sodium lauryl ether sulfate), and from about 5 to about 40 wt% of one or more solvents, such as 2-butoxyethanol (ethylene glycol monobutyl ether), diethylene glycol, dipropylene glycol and hexylene glycol, preferably a mixture of 2-butoxyethanol, diethylene glycol and isopropanol (col. 2, ln. 53-59; col. 3, ln. 1-4 and 31-34; and col. 4, ln. 57-67).
Bergeron et al. do not explicitly disclose a composition comprising a mixture of an alkyl ether sulfate, hexylene glycol, dipropylene glycol methyl ether, diethylene glycol and optionally an additional co-solvent, as instantly claimed.  However, Bergeron et al. teach that the anionic surfactants preferably include sodium lauryl ether sulfate, and the organic solvent includes 2-butoxyethanol, diethylene glycol, dipropylene glycol and hexylene glycol, and preferably a mixture of 2-butoxyethanol, diethylene glycol and isopropanol.  
Gambogi et al. teach that dipropylene glycol methyl ether is a suitable water-miscible organic solvent for compositions comprising an alkyl ether sulfate.  Gambogi et al. teach compositions comprising at least ammonium or metal salt of an ethoxylated C8-C18 alkyl ether sulfate surfactant having 1 to 30 moles of ethylene oxide and a viscosity of less than 75 cPs measured at 25 °C ([0002]).  Gambogi et al. teach that the surfactant is at least 30% by weight of the composition ([0006]).  Gambogi et al. further teach that the composition comprises at least one water-miscible organic solvent, including dipropylene glycol methyl ether, dipropylene glycol monobutyl ether, propylene glycol n-butyl ether, propylene glycol and hexylene glycol ([0017]).  Gambogi et al. also teach that the compositions may comprise fatty alcohol ethoxylates ([0020]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compositions according to Bergeron et al. comprising an agricultural active, 10-40 wt% of an anionic surfactant including an alkyl ether sulfate, and about 5 to about 40 wt% of an organic solvent, such as diethylene glycol, dipropylene glycol methyl ether, hexylene glycol and mixtures thereof.  Such would have been obvious because Bergeron et al. teach that the organic solvent may comprise a mixture of solvents that include hexylene glycol, a glycol ether, diethylene glycol and additional co-solvents, and Gambogi et al. teach that dipropylene glycol methyl ether is a suitable water-miscible organic solvent for compositions comprising an alkyl ether sulfate.  
Bergeron et al. also do not explicitly disclose the composition comprising glufosinate, as instantly claimed.  However, Bergeron et al. teach that the foam marker compositions are suitably combined with herbicides.  Albrecht et al. teach that alkyl ether sulfate surfactants increase the herbicidal activity of glufosinate (col. 2, ln. 38-45).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare the foam marker compositions according to Bergeron et al. further comprising glufosinate as an active herbicidal agent.  Such would have been obvious because Bergeron et al. teach that the marker compositions may be used with herbicidal agents and Albrecht et al. teach that the activity of glufosinate is increased by the addition of alkyl ether sulfates.
Bergeron et al. further do not explicitly disclose that the composition comprises an alkylpolyglucoside, alcohol ethoxylate or combinations thereof, as instantly claimed.  However, Gambogi et al. teach that the compositions may comprise fatty alcohol ethoxylates ([0020]).  Also, Krapp et al. teach liquid, water-emulsifiable active ingredient concentrates which comprise an herbicidal active, 15 to 150 g/l of at least one anionic surfactant which has at least one sulfonic acid group, 50 to 250 g/l of an alkyl polyglucoside and not more than 5% by weight of a water-miscible organic solvent ([0010]-[[0017]; and [0062]).  Krapp et al. teach that the anionic surfactant includes alkyl ether sulfates, such as lauryl ether sulfate, and the water-miscible organic solvent includes ethylene glycol, propylene glycol, butylene glycol, hexylene glycol, di- and trialkylene glycols, etc. ([0038] and [0062]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to include an alkylpolyglucoside and/or alcohol ethoxylate in the compositions according to Bergeron et al., as reasonably suggested by Gambogi et al. and Krapp et al.  
Response to Arguments
Applicant’s arguments filed 24 June 2022 have been fully considered but they are not persuasive.  Applicant asserts that Bergeron does not disclose the use of multiple solvents and instead provides a specific list of solvents contemplated.  Applicant argues that even assuming arguendo that one of ordinary skill in the art would modify the chemical composition of Bergeron using Gambogi to include dipropylene glycol methyl ether, as alleged by the Examiner, the resulting chemical composition would not teach or otherwise suggest the chemical composition set forth in claim 1.  Applicant asserts that the resulting composition does not teach, suggest, or otherwise make obvious “wherein the surfactant-solvent blend does not comprise any highly flammable solvents or preservatives,” as set forth in amended claim 1.  Applicant asserts that each and every chemical composition proposed by both Bergeron and Gambogi includes highly flammable materials.
The examiner respectfully argues that Bergeron et al. teach that their compositions may comprise from about 5 to about 40 wt% of one or more solvents including 2-butoxyethanol, diethylene glycol, hexylene glycol, and dipropylene glycol.  Therefore, a person having ordinary skill in the art would reasonably expect that organic solvents similar to 2-butoxyethanol, diethylene glycol, hexylene glycol, and dipropylene glycol are suitable for use in the compositions according to Bergeron et al.  Gambogi et al. teach that dipropylene glycol methyl ether is a suitable water-miscible organic solvent for compositions comprising an alkyl ether sulfate.  Gambogi et al. further teach that their composition comprises at least one water-miscible organic solvent, including dipropylene glycol methyl ether, dipropylene glycol monobutyl ether, propylene glycol n-butyl ether, propylene glycol and hexylene glycol.  Therefore, it would have been prima facie obvious to include dipropylene glycol methyl ether as a solvent in the compositions according to Bergeron et al.
Also, the examiner respectfully argues that Bergeron et al. teach that the solvent may comprise at least one of 2-butoxyethanol, diethylene glycol, hexylene glycol, dipropylene glycol, ethanol, propanol, isopropanol or butanol, the solvent is preferably 2-butoxyethanol, or a mixture of 2-butoxyethanol, diethylene glycol and isopropanol.
The examiner directs attention to MPEP 2123(I) and (II):
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention.  “The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.”).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant also asserts that Bergeron would not teach combining herbicides with any foam composition, much less the foam compositions disclosed in Bergeron.
The examiner respectfully argues that Bergeron et al. teach the desire to mark treated areas, including areas treated with an herbicide.  Therefore, a person having ordinary skill in the art would have been motivated to include herbicides in the foam compositions according to Bergeron et al. since the foam composition allows the user to avoid overlap of the herbicidal composition.

Claims 1-2, 4, 7, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Hen-Ferrenbach (US 6,313,085) in view of Munoz et al. (US 2003/0078180 A1).
Le Hen-Ferrenbach teaches compositions comprising high-concentration flowable and pumpable aqueous anionic surfactant mixtures comprising 60-90% by weight of alkyl ether sulfates and 10-40% by weight of an alkyl sulfate (col. 1, ln. 42-54; and col. 2, ln. 4).  Le Hen-Ferrenbach also teaches that the compositions may comprise 0.1-50% by weight of the surfactant blend, and further provides examples wherein the surfactant blend is present from 5 to 40% by weight (col. 3, ln. 43-51; Table 2; and Claim 8).  Le Hen-Ferrenbach further teaches that in order to improve flow behavior, it is possible to use hydrotropic agents, such as for example ethylene glycol, diethylene glycol, propylene glycol, butylene glycol, hexylene glycol, polyethylene glycols, etc. (col. 13, ln. 18-28).
Regarding the claimed method for reducing the viscosity of a high active concentrated alkyl ether sulfate surfactant solution, Le Hen-Ferrenbach teaches high-concentration flowable and pumpable aqueous anionic surfactant mixtures, and in order to improve flow behavior, it is possible to use hydrotropic agents.
Regarding the claimed mixing hexylene glycol, dipropylene glycol methyl ether, diethylene glycol, and optionally at least one additional co-solvent, Le Hen-Ferrenbach teaches that diethylene glycol and hexylene glycol are suitable hydrotropic agents for improving flow behavior (col. 13, ln. 18-28).  Le Hen-Ferrenbach further teaches that the composition is preferably flowable and pumpable (col. 1, ln. 42; and col. 2, ln. 4).  
Also, Munoz et al. teach that alkyl ether sulfates are preferred foaming agents or surfactants but they are a semi-solid at high concentrations.  Munoz et al. teach addition of a water-miscible solvent to dilute the alkyl ether sulfate and lower its pour point and viscosity ([0024], [0031] and [0035]).  Munoz et al. teach that the water-miscible solvents include hexylene glycol, dipropylene glycol methyl ether and diethylene glycol ([0032]; and Claims 8 and 27).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compositions according to Le Hen-Ferrenbach comprising a high-concentration alkyl ether sulfate surfactant solution and hexylene glycol in order to improve the flow behavior.  It would also have been obvious for a person having ordinary skill in the art to include a mixture of hexylene glycol, dipropylene glycol methyl ether and diethylene glycol, in order to reduce the viscosity of the alkyl ether sulfate and provide a pumpable and flowable surfactant composition, as reasonably taught by Le Hen-Ferrenbach and Munoz et al.
Regarding the claimed optional co-solvent in the amount of about 0.1% to about 90% of the total solvent amount by weight, a person having ordinary skill in the art would have been motivated to include just enough solvent to improve the flow behavior of the composition such that it is flowable and pumpable.  A person having ordinary skill in the art would been able to determine through routine experimentation the proper amount of co-solvent to produce a flowable and pumpable composition.
Regarding the claimed viscosity of 300 to 1,000 cPs, Le Hen-Ferrenbach teaches that the composition is preferably flowable and pumpable.  Also, Le Hen-Ferrenbach teaches in order to improve flow behavior, it is possible to use hydrotropic agents.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to optimize the viscosity of the compositions according to Le Hen-Ferrenbach such that the compositions are flowable and pumpable and have improved flow behavior.
Regarding the claimed between 25% and 50% alkyl ether sulfate surfactant by weight, a person having ordinary skill in the art would have been motivated to optimize the amount of alkyl ether sulfate surfactant within the concentration ranges taught by Le Hen-Ferrenbach.  Le Hen-Ferrenbach teaches that their high-concentrate flowable liquid anionic surfactant composition comprises 60-90% by weight of an alkyl ether sulfate.  Also, Le Hen-Ferrenbach teaches that their personal care compositions comprise 0.1-50% by weight of the surfactant blend, and further provides examples wherein the surfactant blend is present from 5 to 40% by weight.  A person having ordinary skill in the art would been able to determine through routine experimentation the proper amount of alkyl ether sulfate surfactant to produce a composition suitable for use in the compositions according to Le Hen-Ferrenbach, wherein the composition is flowable and pumpable.
Regarding instant claims 2 and 12, Le Hen-Ferrenbach teaches that the alkyl ether sulfate surfactants include sodium lauryl ether sulfate surfactant (i.e., sodium laureth sulfate) (col. 1, ln. 42-54; Table 2; Claims 1 and 4).
Regarding instant claims 4 and 14, Le Hen-Ferrenbach also teaches that typical examples of hydrotropic agents include ethylene glycol and propylene glycol (col. 13, ln. 26-28).  Therefore, it would have been obvious to include ethylene glycol and/or propylene glycol in the compositions according to Le Hen-Ferrenbach in order to further improve the flow behavior.
Regarding instant claims 7 and 19, Le Hen-Ferrenbach teaches that the suitable emulsifiers include alkyl and/or alkenyl oligoglycosides and addition products of ethylene oxide and/or propylene oxide to fatty alcohols (col. 4, ln. 53 to col. 5, ln. 51).
Regarding instant claim 11 and the active agrochemical agent, it is noted that the instant claims and specification do not specifically limit the type of active agent.  Le Hen-Ferrenbach teaches that their compositions may comprise biogenic active agents, antioxidants, preservatives, insect repellents, etc. (col. 3, ln. 59 to col. 4, ln. 3).  Le Hen-Ferrenbach teaches that suitable antimicrobial agents include thymol, thyme oil, eugenol, oil of cloves, menthol, mint oil, farnesol, etc. (col. 9, ln. 11-25).  The active agents according to Le Hen-Ferrenbach are within the scope of the instantly claimed active agrochemical agent.
Response to Arguments
Applicant’s arguments filed 24 June 2022 have been fully considered but they are not persuasive.  Applicant argues that Le Hen-Ferrenbach fails to disclose mixing hexylene glycol as a solvent into said high active concentrated alkyl ether sulfate surfactant solution and mixing a dipropylene glycol methyl ether as a first co-solvent of the surfactant-solvent blend, as set forth in amended claim 1.
The examiner respectfully argues that Le Hen-Ferrenbach teaches that in order to improve flow behavior, it is possible to use hydrotropic agents, such as for example ethylene glycol, diethylene glycol, propylene glycol, butylene glycol, hexylene glycol, polyethylene glycols, etc.  Therefore, it would have been obvious to include hexylene glycol to improve flow behavior.  Munoz et al. teach addition of a water-miscible solvent to dilute the alkyl ether sulfate and lower its pour point and viscosity, wherein the water-miscible solvents include hexylene glycol, dipropylene glycol methyl ether and diethylene glycol.  Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare compositions according to Le Hen-Ferrenbach comprising a high-concentration alkyl ether sulfate surfactant solution and hexylene glycol in order to improve the flow behavior.  It would also have been obvious for a person having ordinary skill in the art to include a mixture of hexylene glycol, dipropylene glycol methyl ether and diethylene glycol, in order to reduce the viscosity of the alkyl ether sulfate and provide a pumpable and flowable surfactant composition, as reasonably taught by Le Hen-Ferrenbach and Munoz et al.
Applicant also argues that Le Hen-Ferrenbach teaches away from the use of polyols.  
The examiner respectfully argues that Le Hen-Ferrenbach et al. teach that polyols may be included to improve the flow behavior (col. 13, ln. 18-20).  Therefore, Le Hen-Ferrenbach clearly do not teach away from inclusion of polyols, but rather specifically teach that they may be included.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616